EXHIBIT 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER 2011 The following management’s discussion and analysis (“MD&A”), which is dated as of August 12, 2011, provides a review of the activities, results of operations and financial condition of Loncor Resources Inc. (the “Company”) as at and for the three and six month periods ended June 30, 2011, as well as future prospects of the Company.This MD&A should be read in conjunction with the unaudited interim condensed consolidated financial statements of the Company as at and for the three and six month periods ended June 30, 2011 (the “Second Quarter Financial Statements”), together with the MD&A and audited consolidated financial statements as at and for the year ended December 31, 2010.All dollar amounts in this MD&A are expressed in United States dollars unless otherwise specified.Additional information relating to the Company is available on SEDAR at www.sedar.com. Forward-Looking Statements The following MD&A contains forward-looking statements.All statements, other than statements of historical fact, that address activities, events or developments that the Company believes, expects or anticipates will or may occur in the future (including, without limitation, statements regarding exploration results, potential mineralization and future plans and objectives of the Company) are forward-looking statements.These forward-looking statements reflect the current expectations or beliefs of the Company based on information currently available to the Company.Forward-looking statements are subject to a number of risks and uncertainties that may cause the actual results of the Company to differ materially from those discussed in the forward-looking statements, and even if such actual results are realized or substantially realized, there can be no assurance that they will have the expected consequences to, or effects on the Company.Factors that could cause actual results or events to differ materially from current expectations include, among other things, risks related to the exploration stage of the Company's mineral properties, uncertainties relating to the availability and costs of financing needed in the future, the possibility that future exploration results will not be consistent with the Company’s expectations, changes in equity markets, changes in commodity prices, fluctuations in currency exchange rates, inflation, political developments in the Democratic Republic of the Congo (the “DRC”), changes to regulations affecting the Company's activities, delays in obtaining or failure to obtain required project approvals, the uncertainties involved in interpreting geological data and the other risks involved in the mineral exploration business.Any forward-looking statement speaks only as of the date on which it is made and, except as may be required by applicable securities laws, the Company disclaims any intent or obligation to update any forward-looking statement, whether as a result of new information, future events or results or otherwise.Although the Company believes that the assumptions inherent in the forward-looking statements are reasonable, forward-looking statements are not guarantees of future performance and accordingly undue reliance should not be put on such statements due to the inherent uncertainty therein. 1 General The Company is engaged principally in the exploration of gold properties.The Company’s main exploration focus is in the Orientale and North Kivu provinces of the DRC where the Company holds or controls rights under 68 exploration permits, directly through a wholly-owned DRC subsidiary, Loncor Resources Congo SPRL, or under option agreements with the holders of the permits. During the first six months of 2011 and up to the date of this MD&A, the Company carried out exploration activities at its Ngayu and North Kivu projects.Exploration consisted of gridding, mapping, soil, stream (including BLEG surveys) and rock geochemical sampling as well as core drilling within the Ngayu exploration permit areas. In a press release dated May 16, 2011, the Company announced further high grade drilling results at the Company's Makapela prospect, Ngayu gold project, northeastern DRC.Exploration at Makapela is focusing on a quartz vein system being exploited by artisanal miners in three large pits (Main, North and Sele Sele) which are each between 170 meters and 290 meters in length, located along a strike of 2.2 kilometers.Soil geochemical results indicate that the mineralization continues between these three artisanal workings under a thick soil cover. 2 During the period, a regional BLEG (Bulk Leach Extractable Gold) geochemical stream sediment survey was completed over the Ngayu exploration permit areaswith the collection of 418 samples. Sampling was undertaken as part of the Technical Services Agreement with Newmont Mining Corporation of Canada Limited. The results from this survey will assist in prioritizing prospective areas for follow up. Ongoing gridding, soil and rock sampling is continuing on the Manguredjipa prospect area in the North Kivu project On April 27, 2011, the Company announced that its common shares have been authorized for listing on the NYSE Amex in New York. The Company's registration statement filed with the United States Securities and Exchange Commission is now effective and the shares of the Company commenced trading on the NYSE Amex on April 27, 2011 under the trading symbol "LON". The Company retained its primary listing on the TSX Venture Exchange under the trading symbol "LN". In a press release dated March 29, 2011, the Company announced further drilling results fromthe Company’s Makapela and Yindi prospects at the Ngayu project. In February 2011, the Company completed concurrent brokered and non-brokered privateplacement equity financings. Pursuant to a “bought deal” private placement financingconducted by GMP Securities L.P. as lead underwriter, together with Comark Securities Inc.and Raymond James Ltd., the Company issued 8,500,000 common shares of the Company at aprice of Cdn$2.35 per share, resulting in aggregate gross proceeds of Cdn$19,975,000. TheCompany also issued, by way of non-brokered private placement, to Newmont MiningCorporation of Canada Limited, 1,700,000 common shares of the Company at a price ofCdn$2.35 per share for aggregate proceeds of Cdn$3,995,000. In a press release dated January 6, 2011, the Company announced further drilling results fromthe Company’s Makapela and Yindi prospects at the Ngayu project. Qualified Person Peter N. Cowley, F.I.M.M.M, the Company’s President and Chief Executive Officer, is the "qualified person" (as such term is defined in National Instrument 43-101) responsible for the technical information in this MD&A. Results of Operations For the three and six-month periods ended June 30, 2011, the Company reported a net loss of $490,583 and $2,629,429, respectively, compared to net income of $1,312,170 and 446,770 for the same respective periods in 2010. Significant changes in expenses occurred during the three and six month periods ended June 30, 2011 in the expense categories described below as compared to the three and six month periods ended June 30, 2010: Consulting, management and professional fees Consulting, management and professional fees increased to $890,576 during the six months ended June 30, 2011 from $431,702 incurred during the comparative period of 2010. The increase in this category was mainly due to an amount of $648,331 incurred with respect to consulting fees during the second quarter of 2011 in connection with the Company’s strategic planning and other corporate advice. This amount included $542,762 representing the fair value of stock options granted to consultants under the Company’s Stock Option Plan. During the first half of 2011, management fees amounted to $67,416 compared to $ 90,006 incurred for the same period in 2010. Professional fees, which were mainly legal, audit and accounting fees, increased to $190,188 during the first half of 2011 from $103,812 for the corresponding period in 2010, mainly related to higher accounting-related fees with respect to the Company’s transition to International Financial Reporting Standards (“IFRS”) effective January 1, 2011. Legal expenses were incurred in relation to the Company’s general corporate activities, including compliance with securities regulatory requirements. Travel and promotion The Company incurred travel and promotion expenses of $43,572 and $180,341 respectively, during the three and six month periods ended June 30, 2011 compared to $47,564 and $118,936 for the respective corresponding periods in 2010, due to increased visits to the Company's projects in the DRC, as well as corporate travel costs in relation to the Company’s 3 shareholder relations and business promotion activities, particularly during the first quarter of 2011. Employee benefits The Company employee benefits expense increased to $202,832 and $386,242 respectively during the three and six month-periods ended June 30, 2011 compared to $105,031 and$201,893 recorded during the respective three and six month periods ended June 30, 2010, as a result of additional employees hired during 2011. Office and sundry Office and sundry expenses, increased to $97,775 during the second quarter of 2011 compared to $9,521 for the second quarter of 2010, mainly due to increased rent and other office expenses as a result of new office space leased for the head office.During the six month period ended June 30, 2011, office and sundry expenses, which included items such as rent, filing fees, insurance, communication costs as well as government fees and taxes, amounted to $183,075 compared to $35,002 for the six month period ended June 30, 2010. Loss (gain) on derivative financial instruments A fair value adjustment loss of $297,797 was recorded for the six month period ended June 30, 2011, compared to a gain of $1,961,285 recorded during the six month period ended June 30, 2010, representing the change in the fair market value of the Company’s outstanding Canadian dollar denominated common share purchase warrants classified as derivative instruments in the consolidated statements of financial position. For the three month period ended June 30, 2011, the Company recorded a fair value adjustment gain of $455,565 compared to a gain of $2,222,850 for the corresponding period in 2010. Foreign exchange gain (loss) The Company recorded a foreign exchange gain of $74,811 during the second quarter of 2011, compared to a foreign exchange loss of $223,852 recorded during the second quarter of 2010.For the six month period ended June 30, 2011, foreign exchange gain amounted to $341,886, compared to a foreign exchange gain of $27,119 recorded during the corresponding period in 2010.Variations in the foreign exchange amounts for the three and six month periods ended June 30, 2011 compared to the corresponding periods in 2010 were due to fluctuations in the value of the United States dollar relative to the Canadian dollar. Share-based payment expense The fair value of employee share-based payment expenses recorded during the six month period ended June 30, 2011 increased to $1,084,213 from $764,591 recorded during the corresponding period in 2010. This increase is related to share-based compensation issued to employees, directors and officers of the Company.Share-based payment expenses recorded during the second quarter of 2011 amounted to $527,374 compared to $298,236 for the second quarter of 2010. Summary of Quarterly Results The following table sets out certain unaudited consolidated financial information of the Company for each of the last eight quarters, beginning with the second quarter of fiscal 2011.Only the financial information for the first and second quarters of 2011 and 2010 have been prepared in accordance International Accounting Standard (“IAS”) 34 Interim Financial Reporting using accounting policies consistent with IFRS issued by the International Accounting Standards Board. (“IASB”). The remaining quarters are reported in accordance with Canadian generally 4 accepted accounting principles. The Company’s presentation and functional currency is the United States dollar. 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter Net loss $ )
